Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This Office Action is in response to amendment filed on 02/25/2021. By this 
amendment,
Claims 10 and 16-18 have been canceled.
Claims 1, 11, and 20 have been amended.
Claims 1-9, 11-15, and 19-24 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, claim 20. Those limitations appear to be described as blocks #160, #145, #150, #130, and #140, respectively in figure 1 of the application. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-14, 20-21, and 24 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Miller (US 2009/0100273), in view of Jenkins et al. (US 2018/0059742, hereafter Jenkins), in view of Hekstra et al. (US 2011/0022776, hereafter Hekstra), and in view of Welch et al. (US 2018/0239912, hereafter Welch), and further in view of Berionne et al. (US 2013/0145451, hereafter Berionne)
	With respect to independent claim 1, Miller recites
A storage device comprising: a storage medium; (disclosing a storage device #100, which may be a disc drive, comprising a data storage media #106 (para 0017; fig. 1 and relevant texts; see also figs. 2, 4A-B and relevant texts))
a storage controller configured to control read and write operations to the storage medium, (disclosing control module #114 (para 0017) has functions to send to and retrieve data content from storage media #106 (para 0018; see also fids. 1-2 and relevant texts)) wherein the storage controller is configured to operate according to a firmware; (disclosing the disc drive controller #436 implemented with firmware (para 0050); and it is assumed the control module 
a host interface configured to receive commands via a cable (paras 0044 and 0063) from a host system; (disclosing control module #114 communicates with peripheral device #130 via communication interface #116, considered as a host interface, including sending to and receiving data from the peripheral device #130, which is considered as a host system (paras 0019 and 0026; fig. 1 and relevant texts). The sending to and receiving data from the peripheral device #130 suggest that the control module #114 receives read and write commands from the peripheral device #130 to access the data storage media #106) 
one or more traces between the storage controller and the host interface; and (disclosing a removable circuit, which may be considered as removable bridge. That suggests that when the removable circuit is removed, a physical gap exists (paras 0008-0009). In addition, disclosing the video system #10, including “Circuit board 102 includes control module 114, root key 115 and communication interface 116” (para 0017), resides on the plane #104 of the circuit board designed with trace coupling technology (para 0065); and disclosing a data signal path #122B (para 0025) couples the control module #114 with the communication interface #116. Since the video system #10 is “fabricated” and “integrated” on the circuit board (para 0063); that suggests that the data signal path #122B may be fabricated as a trace(s) (fig. 1))
a bridge slot configured to receive a removable bridge, the removable bridge configured to: (disclosing the storage device comprising the removable control circuitry considered as a removable bridge (paras 0008-0009). Since the control circuity is removable; 
physically connect across the physical gap, via connection points, the one or more traces between the storage controller and the host interface; (disclosing the control module #114 physically connects the physical gap of the slot and the connection #122B, between the control module #114 and the communication interface #116, the  via some connection points (fig. 1))
perform a process of authentication to determine whether to authorize an access to data. (disclosing the removable control circuit performs a process of authentication to determine whether to prevent or allow access from the control module to data stored in the data storage media #106 (para 0008; figs. 1-2 and relevant texts)
Miller recites
one or more traces between the storage controller and the host interface
physically connect across the physical gap, via connection points, the one or more traces between the storage controller and the host interface
But Miller does not explicitly recite
one or more traces between the storage controller and the host interface, the one or more traces disconnected by a physical gap 
physically connect across the physical gap, via leads, the one or more traces between the storage controller and the host interface
However, Jenkins discloses a method for data transfer between a switch and a storage controller or a host computer via switch connection #340 (para 0029). The switch may be 
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the storage media of Miller, to include the method for controlling data transfer of Jenkins. Therefore, the combination discloses one or more traces between the storage controller and the host interface, the one or more traces disconnected by a physical gap; and physically connect across the physical gap, via connection points, the one or more traces between the storage controller and the host interface. The person of ordinary skill in the art would have been motivated to apply the modification for improving signal integrity and improved cost (Jenkins, paras 0001 and 0033; Miller, para 0067))
The combination of Miller and Jenkins recites
traces connecting via connection points
But the combination of Miller and Jenkins does not explicitly recite
traces connecting via leads
However, Hekstra discloses a method for controlling data transfer between a processor #12 and a storage architecture #14 using coupling technology, including leads and traces (para 0026), analogous to what has been done by the combination of Miller and Jenkins.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the storage media of the combination of Miller and Jenkins, to include the method for storage architecture with coupling technology of Hekstra. Therefore, the combination discloses one or more traces between the storage controller and the host interface, the one or more traces disconnected by a physical gap; and physically connect across the physical gap, via leads, the one or more traces between the storage controller and the host interface. The person of ordinary skill in the art would have been motivated to apply the modification for improving signal integrity (Hekstra, para 0007) and improved cost (Jenkins, paras 0001 and 0033; Miller, para 0067))
Miller recites
modify the first command according to a function stored on the storage controller
But Miller does not explicitly recite
modify the first command according to software stored on the removable bridge

Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify storage device of Miller, to include the method of removable bridge of Welch. Therefore, the combination discloses software stored on removable bridge. The person of ordinary skill in the art would have been motivated to apply the modification for protecting data from being attacked and stolen (Welch, para 0008)
Miller recites
perform a process of authentication to determine whether to authorize an access to data
But Miller does not explicitly recite
receive, from the storage controller, a first authentication result calculated using a randomly generated number subsequent to insertion of the removable bridge into the bridge slot, the randomly generated number generated by a random number generator;
independently calculate a second authentication result using the randomly generated number; and
determine whether to authorize an unlock command to the storage controller based on a comparison of the first authentication result and the second authentication result.
However, Berionne discloses a method for authenticating a removable module (abstract), comprising:
receive, from the storage controller, a first authentication result calculated using a randomly generated number subsequent to insertion of the removable bridge into the bridge slot, the randomly generated number generated by a random number generator;
(disclosing the removable module #104 receiving a response, considered as a first authentication result, calculated by the access terminal #102 based on a first random number provided by the removable module #104 (para 0070; fig. 4 and relevant texts) in response to the insertion of the removable module into some interface slot of the access terminal #102 (para 0025; fig. 2 and relevant texts). The first random number is generated by an authentication component #228, which may be considered as to include a random number generator (para 0035; fig. 2 and relevant texts)
independently calculate a second authentication result using the randomly generated number; and
(disclosing in response to receiving the response from the access terminal #102, the removable module #104 applies the secret key #232 to the received response to generate a result. If the result equals to the random number, then the removable module #104 determines that there is a match between the secret key #232 and the terminal key #212 (para 0070) 
determine whether to authorize an unlock command to the storage controller based on a comparison of the first authentication result and the second authentication result.
(the disclosure of authorizing the access terminal to communicate with the removable module (para 0071-0072) suggests that the removable module authorizes a command to the access terminal #102 based on the comparison of the first authentication result and the second authentication result. The authorized command may be considered as an unlock command). Thus, this method is analogous to what has been done by Miller.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for access authentication of removable control circuit of Miller, to include the method for access authentication of removable module of Berionne. Therefore, the combination discloses the claimed subject matters above. The person of ordinary skill in the art would have been motivated to apply the modification for providing a simple and secure mechanism of binding removable modules to access terminals; and thereby, reduced cost and improved performance (Berionne, para 0005))

	With respect to claim 2, the combination of Miller and Welch recites
The storage device of claim 1, wherein the removable bridge is further configured to: intercept a first command sent from the host system to the storage controller; (Miller, the disclosure of “The device also includes a removable control circuitry including a unique key. If the unique key corresponds to the encrypted data content, the removable control circuitry allows access to the encrypted data content. If the unique key does not correspond to the encrypted data content, the removable control circuitry prevents access to the encrypted data content” (para 0009; see also para 0008) suggests that the control circuitry has a function to intercept access commands sent to the control module by the peripheral device #130). One of the commands is considered as first command)
modify the first command according to software stored on the removable bridge; and (Miller, the disclosure of encrypting and decrypting data before storing to and reading from the storage media #106 suggests that the control module having a function that modifies the commands by facilitating root keys to perform encrypt and decrypt function to modify data of the commands (paras 0005 and 0020); Welch discloses a method to secure data storage in a storage device, comprising an invented device, which is a stand-alone bridge hardware device (abstract). The invented device is attachable to the storage device via a SATA cable; and thus, the invented device is a removable bridge (para 0030). The method installs software (the “firmware”) on the invented device to perform certain functions (para 0019), including receiving a request from host, inspecting the request, and making decision whether to pass it on to the standard data storage controller for execution (para 0033; see also para 0046) and protecting data by encrypting data considered as modifying the request (paras 0067 and 0069)
transmit the modified first command to the storage controller. (Miller, (the disclosure of “If the unique key corresponds to the encrypted data content, the removable control circuitry allows access to the encrypted data content” (para 0009) suggests that the control circuitries sends the commands to the control module for memory access)

With respect to claim 3, the combination of Miller, Welch, and Berionne recites
The storage device of claim 1, wherein: the first command comprises a write command and write data; and modifying the first command comprises encrypting the write data. (Miller, the disclosure of encrypting before storing to the storage media #106 suggests that the first command comprises a write command and write data; where modifying the first command including encrypting the write data (paras 0005 and 0020))

With respect to claim 4, Miller recites
 The storage device of claim 1, wherein the removable bridge is further configured to: intercept a data packet sent to the host system by the storage controller in response to a read request; decrypt the data packet; and transmit the decrypted data packet to the host system. (Miller, disclosing intercepting encrypted data read from the storage media, and decrypting the encrypted data before sending it to the peripheral device #130 (para 0020))

With respect to claim 5, the combination of Miller and Welch recites
The storage device of claim 1, wherein the firmware is written by a storage device manufacturer and (Miller, disclosing the disc drive controller, equivalent to control module, is  software stored on the removable bridge is written by a third-party different from the storage device manufacturer. (Welch, disclosing the method installs software (the “firmware”) on the invented device to perform certain functions (para 0019), including receiving a request from host, inspecting the request, and making decision whether to pass it on to the standard data storage controller for execution, (para 0033; see also para 0046) and protecting data by encrypting data (paras 0067 and 0069); where the invented device invented by a third-party different from manufacturer of the storage device)

With respect to claim 6, the combination of Miller and Welch recites
The storage device of claim 5, wherein the removable bridge comprises: memory storing the software from the third-party, the software comprising instructions for modifying intercepted commands; and (from the rejection for claim 1, the combination of Miller and Welch discloses the removable bridge including firmware (Welch) that modifies write data and read data (Miller); and that indicates that the firmware may include instructions to encrypt write data and decrypt read data)
a controller configured to modify the intercepted command according to the software from the third-party. (Welch, the disclosure of  “The controller firmware receives the request from the host operating system to the Device, inspects it, and then either passes it on to the standard data storage controller (in the separate device version) or initiates a different behavior” (para 0033) suggests that the bridge includes a controller, implemented with 

With respect to claim 8, the combination of Miller, Jenkins, Hekstra, and Welch recites
The storage device of claim 1, wherein: in a first configuration, with the removable bridge not in the bridge slot, the host interface is physically disconnected from the storage controller; and (according to the rejection for claim 1, the combination of Miller and Jenkins discloses when the switch is removed from the switch slot of the switch connector, the host interface is disconnected from the storage controller; Welch, disclosing the bridge is attachable to and removable from the storage device #1 via a first SATA cable (#3, #4, and #5). The bridge is coupled to the computer motherboard via second SATA cable #6; where the computer motherboard is assumed to have an interface with a host, namely a processor of a computing device where the motherboard is located (figs. 1A-B and relevant texts). Thereby, when the bridge is detached from the storage device #1 by removing the first SATA cable from the bridge, the interface is physically disconnected from the standard data storage controller (para 0033) assumed to reside in the storage device #1)
in a second configuration, with the removable bridge in the bridge slot, the host interface is physically connected to the storage controller via the leads of the removable bridge. (according to the rejection for claim 1, the combination of Miller, Jenkins, and Hekstra discloses when the switch is inserted into the switch slot of the switch connector, the presence of the switch connects the host interface and the storage controller via the corresponding signal trace and leads; Welch, from the rejection above, and from figs. 1A-B, when the bridge is 

With respect to claim 9, the combination of Miller and Welch recites
The storage device of claim 1, wherein the storage device is one of a hard disk drive (HDD), solid state drive (SSD), and a solid state hybrid drive (SSHD). (Miller, disclosing the storage device may comprise a disc drive or flash memory considered as a solid state drive (para 0017); Welch, disclosing the storage device may comprise a SSD or a HDD (para 0016))

Claim 10: canceled.

	With respect to independent claim 11, Miller recites
A method for authenticating a removable bridge of a storage device, (abstract; para 0020) the storage device comprising a storage controller configured to run firmware and a removable bridge configured to run software, the method comprising: receiving the removable bridge in a bridge slot of the storage device, the removable bridge configured to physically connect one or more traces between the storage controller and a host interface, the one or more traces disconnected by a physical gap; receiving, from the storage controller, a first authentication result calculated using a randomly generated number; the randomly generated number generated by a random number generator; independently calculating a second authentication result using the randomly generated number; and determining whether to authorize an unlock command to the storage controller based on a comparison of the first authentication result and the second authentication result. (similar rejection of claim 1 is applied, mutatis mutandis, to claim 11)

With respect to claim 12, Miller recites 
The method of claim 11, further comprising wherein: receiving, on a host interface of the storage device, a first command from a host system to the storage controller; intercepting, at the removable bridge, the first command; (Miller, the disclosure of “The device also includes a removable control circuitry including a unique key. If the unique key corresponds to the encrypted data content, the removable control circuitry allows access to the encrypted data content. If the unique key does not correspond to the encrypted data content, the removable control circuitry prevents access to the encrypted data content” (para 0009; see also para 0008) suggests that the control circuitry has a function to intercept access commands sent to the control module by the peripheral device #130). One of the commands is considered as first command)
modifying the first command according to the software in the removable bridge; and (Miller, the disclosure of encrypting and decrypting data before storing to and reading from the storage media #106 suggests that the control module having a function that modifies the commands by facilitating root keys to perform encrypt and decrypt function to modify data of the commands (paras 0005 and 0020))
transmitting the modified first command to the storage controller. (Miller, the disclosure of “If the unique key corresponds to the encrypted data content, the removable control circuitry allows access to the encrypted data content” (para 0009) suggests that the 

With respect to claim 13, Miller recites 
The method of claim 11, further comprising: intercepting a data packet sent to a host system by the storage controller in response to a read request; decrypting the data packet; and transmitting the decrypted data packet to the host system. (similar rejection of claim 4 is applied, mutatis mutandis, to claim 13)

With respect to claim 14, Miller recites 
The method of claim 11, wherein the removable bridge comprises: memory storing the software, the software and the firmware written by different parties, the software comprising instructions for modifying intercepted commands; and a controller configured to modify the intercepted command according to the software. (similar rejections of claims 5 and 6 are applied, mutatis mutandis, to claim 14)

Claims 16-18: canceled.

With respect to claim in dependent 20, Miller recites
A storage device comprising: storage means; controlling means configured to control read and write operations to the storage means, wherein the controlling means operates according to a firmware; an interface means configured to receive commands from a host system; one or more traces between the controlling means and the interface means, the one or more traces disconnected by a physical gap; a receiving means configured to receive a removable processing means, the removable processing means configured to: physically connect across the physical gap, via leads, the one or more traces between the controlling means and the interface means; receive, from the controlling means, a first authentication result calculated using a randomly generated number subsequent to insertion of the removable processing means into the receiving means, the randomly generated number generated by a random number generator; independently calculate a second authentication result using the randomly generated number; and determine whether to authorize an unlock command to the controlling means based on a comparison of the first authentication result and the second authentication result. (similar rejection of claim 1 is applied, mutatis mutandis, to claim 20)

With respect to claim 21, Miller recites 
The storage device of claim 20, wherein the removable processing means is further configured to: intercept a first command sent from the host system to the controlling means; modify the first command according to software stored on the removable processing means; and transmit the modified first command to the controlling means. (similar rejection for claim 12 is applied, mutatis mutandis, to claim 21)

With respect to claim 24, Miller recites 
The method of claim 12, wherein: the first command comprises a write command and write data; and modifying the first command comprises encrypting the write data. (Miller, the disclosure of encrypting before storing to the storage media #106 suggests that the first command comprises a write command and write data; where modifying the first command including encrypting the write data (paras 0005 and 0020))

Claims 7 and 15 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Miller (US 2009/0100273), in view of Jenkins et al. (US 2018/0059742, hereafter Jenkins), in view of Hekstra et al. (US 2011/0022776, hereafter Hekstra), and in view of Welch et al. (US 2018/0239912, hereafter Welch), and further in view of Berionne et al. (US 2013/0145451, hereafter Berionne), as applied to claims 2 and 12 above, in view of Le et al. (US 2017/0131943, hereafter Le)
With respect to claim 7, Miller recites
The storage device of claim 2, wherein: the first command comprises a write command and write data; and modifying the first command comprises encrypting the write data. (Miller, the disclosure of encrypting before storing to the storage media #106 suggests that the first command comprises a write command and write data; where modifying the first command including encrypting the write data (paras 0005 and 0020))
Miller recites
modifying the first command comprises encrypting the write data
But Miller does not explicitly recite
modifying the first command comprises compressing the write data

Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify storage device of Miller, to include the method for data storage of Le. Therefore, the combination discloses modifying the first command comprises compressing the write data. The person of ordinary skill in the art would have been motivated to apply the modification for optimizing performance and reliability for storing critical data (Le, para 0012))

With respect to claim 15, Miller recites 
The method of claim 11, wherein: the first command comprises a write command and write data; and modifying the first command comprises compressing the write data. (similar rejections of claim 7 is applied, mutatis mutandis, to claim 15)

Claims 19 and 23 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Miller (US 2009/0100273), in view of Jenkins et al. (US 2018/0059742, hereafter Jenkins), in view of Hekstra et al. (US 2011/0022776, hereafter Hekstra), and in view of Welch et al. (US 2018/0239912, hereafter Welch), and further in view of Berionne et al. (US 2013/0145451, hereafter Berionne), as applied to claims 11 and 1 above, in view of Roberts et al. (US 2013/0332747, hereafter Roberts)

The method of claim 11, further comprising: sending an unlock command and a password to the storage controller. (according to the rejection for claim 11, the combination discloses sending an unlock command to the access terminal #102.
The combination of Miller, Welch, and Berionne recites
sending an unlock command and a password to the storage controller
But the combination of Miller, Welch, and Berionne does not explicitly recite
determining whether the password is correct; in response to determining that the password is correct, unlocking storage media of the storage device; and in response to determining that the password is incorrect, keeping the storage media inaccessible
However, Roberts a technique for authorization of removable hardware, (abstract and para 0003), comprising:
sending an unlock command and a password to the storage controller; (disclosing providing an unlock command and a password to driver manager (para 0038; figs. 5, 11, and relevant texts))
determining whether the password is correct; (disclosing verifying whether the password is valid (para 0049))
in response to determining that the password is correct, unlocking storage media of the storage device; and (disclosing in response to determining the password is valid, unlocking the memory #140 and/or #170 of the drives #120 and #150, respectively (para 0050; fig. 1; see also fig. 4)
in response to determining that the password is incorrect, keeping the storage media inaccessible. (disclosing in response to determining the password is invalid, preventing any further access of the stored data (para 0049). Thus, this method is analogous to what has been done by the combination.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for access authorization in the system of the combination, to include the method for access authorization in removable hardware system of Roberts. Therefore, the combination discloses the claimed subject matters above. The person of ordinary skill in the art would have been motivated to apply the modification for protecting data from being attacked and compromised, and thereby, preventing data loss and improving data integrity (Roberts, para 0034))

With respect to claim 23, Miller recites 
The storage device of claim 1, wherein the storage controller is further configured to: receive an unlock command and a password; determine whether the password is correct; in response to determining that the password is correct, unlock the storage medium of the storage device; and in response to determining that the password is incorrect, keep the storage medium inaccessible. (similar rejection for claim 19 is applied, mutatis mutandis, to claim 23)

Claim 22 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Miller (US 2009/0100273), in view of Jenkins et al. (US 2018/0059742, hereafter Jenkins), in view of Hekstra et al. (US 2011/0022776, hereafter Hekstra), and in view of Welch et al. (US 2018/0239912, hereafter Welch), and further in view of Berionne et al. (US 2013/0145451, hereafter Berionne), as applied to claim 1 above, in view of Florek et al. (US 2010/0274677, hereafter Florek)
With respect to claim 22, Miller recites 
The storage device of claim 1, wherein the bridge slot uses a microSD or Universal Flash Storage (UFS) format. (according to the rejection for claim 1, Miller discloses a bridge slot, which is assumed to have a certain format.
Miller recites
the bridge slot uses a format
But Miller does not explicitly recite
the bridge slot uses a microSD or Universal Flash Storage (UFS) format
However, Florek discloses a method for protecting data, comprising storing secure elements, including encryption unit, in a removable memory card using the common microSD format (para 0006), analogous to what has been done by Miller.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify storage device of Miller, to include the method of removable memory card of Florek. Therefore, the combination discloses the bridge slot uses a microSD or Universal Flash Storage (UFS) format. The person of ordinary skill in the art would have been motivated to apply the modification for storing data in a reliable and secure way (Florek, para 0006))

Response to Arguments
Applicant’s arguments, see the Remarks, filed 02/25/2021, with respect to the rejection(s) of claim(s) 1-9, 11-15, and 19-24 under AIA  35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jenkins and Hekstra.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG KHANH TA whose telephone number is (571)272-6380.  The examiner can normally be reached on Mon -Thurs, 7-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
/TT/




/RYAN BERTRAM/Primary Examiner, Art Unit 2137